STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     December 6, 2018
               Plaintiff-Appellee,

v                                                                    No. 336243
                                                                     Wayne Circuit Court
GABRIEL JANEEA FRANK,                                                LC No. 16-004396-01-FH

               Defendant-Appellant.


Before: O’BRIEN, P.J., and TUKEL and LETICA, JJ.

LETICA, J. (concurring in part, dissenting in part).

        I concur in the result, agreeing with the majority’s analysis on both PRV 5 and OV 13.
And even assuming that defense counsel’s pretrial investigation was deficient for failing to
uncover the adult victim’s prior criminal history and the prosecution failed to disclose the adult
victim’s criminal history, I agree that defendant suffered no prejudice. Strickland v Washington,
466 U.S. 668, 694; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984) (“The defendant must show that there is
a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different. A reasonable probability is a probability sufficient to undermine
confidence in the outcome.”); Brady v Maryland, 373 U.S. 83; 83 S. Ct. 1194; 10 L. Ed. 2d 215
(1963); People v Chenault, 495 Mich. 142, 159; 845 NW2d 731 (2014) (“As Brady materiality is
assessed under the same ‘reasonable probability’ standard that is used to assess prejudice under
Strickland v Washington, 466 U.S. 668[], we similarly conclude that the defendant cannot
establish prejudice in order to prevail on his ineffective assistance of counsel claim.”) (footnote
omitted). This is so because there were other victims here, not just one. Thus, any additional
impeachment of the adult victim under MRE 609 does not undermine confidence in the trial’s
outcome.

        But I respectfully disagree that the sentencing court clearly erred by assessing 10 points
for OV3. “ ‘To be clearly erroneous, a decision must strike us as more than just maybe or
probably wrong; it must ... strike us as wrong with the force of a five-week old, unrefrigerated
dead fish.’ ” People v Cheatham, 453 Mich. 1, 30 n 23; 551 NW2d 355 (1996), quoting Parts &
Electric Motors, Inc v Sterling Electric, Inc, 866 F2d 228, 233 (CA 7, 1988). “Clear error exists
if the reviewing court is left with a definite and firm conviction that a mistake has been made.”
People v Johnson, 466 Mich. 491, 497-498; 647 NW2d 480 (2002).




                                                -1-
        MCL 777.33(1)(d) directs the trial court to assess 10 points for OV 3 where “[b]odily
injury requiring medical treatment occurred to a victim[.]” “[A] ‘victim’ is any person who is
harmed by the defendant’s criminal actions.” People v Laidler, 491 Mich. 339, 348; 817 NW2d
517 (2012).1 This Court has held that the phrase “bodily injury” includes “anything that the
victim would, under the circumstances, perceive as some unwanted physically damaging
consequence.” People v McDonald, 293 Mich. App. 292, 298; 811 NW2d 507 (2011).
Furthermore, the phrase “requiring medical treatment” is statutorily defined to refer to “the
necessity for treatment,” as opposed to “the victim’s success in obtaining treatment.” MCL
777.33(3); People v Maben, 313 Mich. App. 545, 551; 884 NW2d 314 (2015). Accordingly, a
court may assess 10 points for OV 3 without establishing that treatment was actually received.
Maben, 313 Mich. App. at 551 (“Maben’s description of the manner in which he strangled his
brother, and the undisputed information that the officers observed redness around his brother’s
neck, that his brother defecated during the assault, that he reported soreness to his neck and
throat, and that he told the officers that he intended to seek treatment, provided independent
support for the trial court’s” assessment of 10 points under OV 3).

        Here, defendant struck the adult victim, who was about eight months pregnant, in the
abdominal area with a large stick (or a 2x4) with sufficient force to leave bruising. The
following day, as the result of defendant’s assault, the adult victim went to see her doctor, who
was unavailable. Within the following two days, the adult victim began to feel worse. Her
stomach hurt. She was light-headed, had headaches, and her blood pressure “was getting high.”
The adult victim then went to the hospital, where, via Caesarean section, she delivered her baby
prematurely. Her newborn was “small” and her newborn’s ability to take in nourishment was
affected.

        At trial, the adult victim’s teenage daughter testified that she watched defendant
repeatedly strike the adult victim in the stomach. While doing so, defendant stated something
like, “[B]itch[,] I’m about to kill this baby.” Thereafter, the adult victim’s teenage daughter
observed bruises on her mother’s stomach and testified that her mother’s “stomach was hurting.”

        Given the advanced stage of the adult victim’s pregnancy, the direct blows to her
abdominal area, and the resultant bruising, the trial court did not clearly err in scoring 10 points
for OV 3. There was bodily injury to the adult victim that, in my opinion, required medical
treatment to determine the status of her fetus. Although the evidence at trial, without expert
medical testimony, may not have been sufficient to prove the defendant’s assault caused the
infant’s premature birth and had an injurious effect on her beyond a reasonable doubt, the trial
court’s scoring decision was supported by a preponderance of the evidence given the trial
testimony.

       In any event, as discussed by the majority, even if the circuit court had erred, I agree that
five points were properly scored for the bodily injuries to all three victims. MCL 777.33(1)(e).
And because defendant’s sentencing grid remains the same, she is not entitled to resentencing.


1
 Our Court previously held that “the trial court did not err by counting the fetus as a victim for
purposes of scoring OV 9.” People v Ambrose, 317 Mich. App. 556, 564; 895 NW2d 198 (2016).


                                                -2-
People v Francisco, 474 Mich. 82, 89 n 8; 711 NW2d 44 (2006) (“Where a scoring error does not
alter the appropriate guidelines range, resentencing is not required.”).



                                                        /s/ Anica Letica




                                            -3-